Citation Nr: 0030428	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  97-26 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1996 decision of the Hartford, 
Connecticut, regional office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for an 
acquired psychiatric disorder.  In November 1999, the Board 
remanded the veteran's appeal for further adjudicatory 
development.

Initially, the Board notes that, while in remand status, the 
RO obtained treatment records previously identified by the 
veteran.  These records included West Haven VAMC treatment 
records, dated from December 1996 to October 1999, which 
referred to treatment for psychiatric disorders diagnosed as 
anxiety and depression as early as December 1996.  See VA 
treatment records dated in December 1996, May 1997, June 
1997, January 1998, February 1998, March 1998, May 1998, 
October 1998, December 1998, January 1999, September 1999, 
and October 1999.

The Board finds that, because such records referred directly 
to the issue on appeal, they are pertinent to the veteran's 
appeal.  Moreover, it should be pointed out that some of 
these records were created during the applicable appeal 
period-within one year after issuance of notice of the July 
1996 decision.  Because the existence of pertinent treatment 
records may extend the appeal period until 60 days after 
issuance of a supplemental statement of the case (SSOC), and 
because there had been a question as to whether the veteran 
had filed a timely substantive appeal, the Board remanded the 
case for the RO to address this point.  VAOPGCPREC 9-97 (Feb. 
11, 1997); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
adjudicators have constructive knowledge of VA generated 
records); 19 C.F.R. § 19.31 (2000) (a SSOC will be furnished 
to the veteran when additional pertinent evidence is received 
after a statement of the case (SOC) has been issued).  Given 
that the records described above required the issuance of a 
SSOC, and because VA had constructive notice of their 
existence during the period in which the veteran could have 
filed a timely substantive appeal, the Board finds that the 
appeal period was extended.  VAOPGCPREC 9-97.  This makes the 
veteran's August 1997 appeal timely.


REMAND

Having found that the veteran's appeal was timely, the Board 
turns to the merits of the veteran's claim of service 
connection.  Service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred or aggravated in 
the line of duty in the active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) 
(2000).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2000).

The Board notes that the law governing the manner of 
adjudicating claims such as the veteran's changed during the 
pendency of the veteran's appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This new law eliminated the requirement that a 
claimant submit a well-grounded claim before receiving 
assistance from VA.  Accordingly, the Board finds that, given 
the nature of the veteran's claim and the state of the 
record, further evidentiary development is required.  

The Board observes that the RO obtained service medical 
records as well as some of the VA and private treatment 
records identified by the veteran.  Specifically, the record 
shows the RO obtained VA treatment records from West Haven VA 
medical center (VAMC), dated from December 1996 to October 
1999, a January 1992 letter from Family Counseling of 
Madison, September 1994 to November 1995 treatment records 
from a Dr. Leece, an April 1995 letter from Domestic Violence 
Services of Greater New Haven, and a July 1996 letter from a 
Vet Center.

However, the available record refers to other pertinent VA 
and private treatment records that are not found in the 
claims folder.  Specifically, in a December 1995 statement in 
support of claim, the veteran reported that, while in 
military service, she had been treated by several Chaplains 
and clinicians at various locations.  She reported that, 
following military service, she was treated at Bolling 
Medical Clinic, Bolling Air Force Base (September 1981) and 
by Pat Schloss in Fulda, Germany (spring 1990).  Similarly, 
the January 1992 letter from Family Counseling of Madison, as 
well as the December 1995 statement from the veteran, 
indicate that she had been treated at the Family Counseling 
of Madison since August 1991 and during that time she had 
been seen by a Dr. Harvey Jacobson.  The April 1995 letter 
from Domestic Violence Services of Greater New Haven shows 
that the veteran had attended a support group since November 
1991.  Likewise, the July 1996 letter from the Vet Center 
indicates that she had been known at the Vet Center since 
December 1995.  Additionally, VA records show that the 
veteran received counseling at the Women's and Family Life 
Center in Guilford(see February 1996 VA examination report 
and December 1995 statement), that she was seen from 
September 1996 to May 1997 at the VA mental health clinic 
(see VA treatment record dated in June 1997), that she was 
attending a domestic violence group (see VA treatment record 
dated in February 1998), that she saw a Judith B. Talbort for 
counseling at VA (see VA treatment records dated in May 1998, 
and January 1999), and that she began, or wanted to begin, VA 
psychiatric treatment once again (see VA treatment records 
dated in December 1998 and September 1999).  Given that such 
evidence needs to be obtained, a remand is required for the 
RO to search for copies of the aforementioned records.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The 
veteran should be contacted and asked to 
identify all health care providers who 
treated her during and since military 
service.  Thereafter, the RO should 
develop the claim following the new 
procedure set forth in the Veterans 
Claims Assistance Act of 2000.  Such 
development should include, but is not 
limited to, obtaining and associating 
with the file all records of pertinent 
treatment during service, and records 
from the Bolling Medical Clinic at 
Bolling Air Force Base (September 1981), 
Pat Schloss in Fulda, Germany (Spring 
1990), Family Counseling of Madison 
(since August 1991), Dr. Harvey Jacobson 
(since August 1991), Domestic Violence 
Services of Greater New Haven (since 
November 1991), the Vet Center in West 
Haven (since December 1995), the Women's 
and Family Life Center in Guilford, VA 
counseling records (from at least 
September 1996 to May 1997), VA domestic 
violence group therapy records, and all 
records held by Judith B. Talbort.

2.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
Psychological testing should be 
conducted.  The examiner should review 
the entire claims file, and provide an 
opinion as to whether the veteran has a 
current psychiatric disorder, the correct 
diagnosis of that psychiatric disorder, 
if any, the medical probabilities that 
any current psychiatric disorder began 
while the veteran was in military 
service, whether any current psychiatric 
disorder clearly pre-existed her military 
service, and if so, whether it worsened 
during military service.  All opinions 
provided should be explained in the 
context of other opinions of record, 
including the February 1996 and March 
1998 VA examiners' opinions.

3.  The RO should review the examination 
report for compliance with the 
instructions set out above, especially 
with respect to the requested medical 
opinions.  If the instructions have not 
been followed, the examination should be 
returned to the examiner for further 
action.

4.  Thereafter, the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a SSOC should be issued 
which refers to the Veterans Claims 
Assistance Act of 2000.  

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claim's folder should 
be returned to the Board for further appellate review.  No 
action is required of the veteran until she receives further 
notice.  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


